IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 365A16

                               Filed 3 November 2017

STATE OF NORTH CAROLINA

              v.
DAVID MICHAEL REED



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 791 S.E.2d 486 (2016), reversing a judgment

entered on 20 July 2015 by Judge Thomas H. Lock in Superior Court, Johnston

County, following defendant’s plea of guilty after entry of an order by Judge Gale

Adams on 14 July 2015 denying defendant’s motion to suppress.          Heard in the

Supreme Court on 13 June 2017.


      Joshua H. Stein, Attorney General, by Kathleen N. Bolton, Assistant Attorney
      General, for the State-appellant .

      Paul E. Smith for defendant-appellee.


      PER CURIAM.


      The decision of the Court of Appeals is vacated, and this case is remanded to

the Court of Appeals for reconsideration in light of our decision in State v. Bullock,

___ N.C. ___, ___ S.E.2d ___ (2017) (194A16).

      VACATED AND REMANDED.